Citation Nr: 0534389	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-15 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a throat disorder.

2.  Entitlement to service connection for leg cramps.

3.  Entitlement to service connection for tinea pedis.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a right hand 
injury.

7.  Entitlement to service connection for an acquired 
psychiatric disorder.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and B.P.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1976 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2005, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  

The Board notes the RO denied entitlement to service 
connection for a passive-aggressive personality disorder in a 
January 1984 rating decision and in October 2002 denied 
reopening this claim.  In his notice of disagreement, however 
the veteran noted that he had been treated for other 
psychiatric disorders including anxiety disorders and severe 
depression.  The issue of entitlement to service connection 
for a mental disorder was addressed on the merits in the May 
2003 statement of the case.  The United States Court of 
Appeals for Veterans Claims (Court) has held that "a claim 
based on the diagnosis of a new mental disorder . . . states 
a new claim, for the purpose of the jurisdictional 
requirement, when the new disorder had not been diagnosed and 
considered at the time of the prior notice of disagreement" 
(emphasis added).  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996).  Therefore, the Board finds the issue for 
appellate review is more appropriately addressed as 
entitlement to service connection for an acquired psychiatric 
disorder.

The Board notes that the veteran's personal hearing testimony 
may be construed as raising a claim for entitlement to 
service connection for gastroesophageal reflux disease.  This 
matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A 
review of the record shows the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claims and of which parties were expected to provide such 
evidence by correspondence dated in September 2002.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2005).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the veteran contends that he has a throat 
disorder, leg cramps, tinea pedis, hearing loss, tinnitus, a 
right hand injury, and an acquired psychiatric disorder that 
were incurred during active service.  Service medical records 
show the veteran was treated for trauma to the throat in 
August 1977 with complaints including difficulty swallowing.  
He was treated for a rash to the feet in May 1976 and 
complained of continued problems with athlete's foot upon 
separation examination in June 1977.  Records dated in July 
1976 noted a history of recurrent emotional problems and a 
November 1978 report noted a history of explosive temper 
outburst.  The veteran asserts his present hearing loss and 
tinnitus were incurred as a result of noise exposure in his 
duties as a tank crewman.  He claims he sustained a right 
hand injury during service while working in the motor pool.  
Although there is no record of treatment for a right hand 
injury during service, his father testified as to his 
recollection of a right hand injury having been incurred 
during service.  As the veteran has not been provided a VA 
compensation examination to address these matters, the Board 
finds additional development is required prior to appellate 
review.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for all of the disabilities at 
issue since his separation from service.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. .

2.  The RO should inquire of the veteran 
whether he has applied for or is in 
receipt of Social Security Administration 
(SSA) disability benefits.  If the 
response is affirmative, the RO should 
obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The veteran should be scheduled for 
appropriate medical examinations for 
opinions as to whether there is at least 
a 50 percent probability or greater that 
a throat disorder, leg cramps, tinea 
pedis, hearing loss, tinnitus, a right 
hand injury, or an acquired psychiatric 
disorder were incurred as a result of 
active service.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physicians for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in their reports.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

